Case: 19-14610    Date Filed: 06/16/2020   Page: 1 of 6



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14610
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:17-cv-02891-ELR



UNITED STATES OF AMERICA,

                                                  Plaintiff-Counter Defendant,
                                                                     Appellee,

                                   versus

LARRY MILLER,

                                                  Defendant-Counter Claimant,
                                                                  Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (June 16, 2020)

Before MARTIN, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 19-14610     Date Filed: 06/16/2020    Page: 2 of 6



      Larry Miller, proceeding pro se, appeals the district court’s decision against

him in the government’s action to reduce to judgment the assessments by the

Internal Revenue Service (“IRS”) for his unpaid federal income taxes, penalties,

and interest for tax years 2000 (“TY-2000”), 2001 (“TY-2001”),

2002 (“TY-2002”), 2004 (“TY-2004”), and 2013 (“TY-2013”). He argues that he

had an installment agreement with the IRS toward which he had consistently been

making payments, and he contends that his tax transcripts do not show that this

agreement was terminated. He also asserts that he was not given an opportunity to

exhaust his administrative remedies, including proceeding to a Collections Due

Process hearing. After review, we conclude that the district court did not err in

reducing his assessed taxes to judgment.

                                       * * *

      “[W]e review for clear error factual findings made by a district court after a

bench trial.” Bellitto v. Snipes, 935 F.3d 1192, 1197 (11th Cir. 2019). “A factual

finding is clearly erroneous when although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite and firm conviction

that a mistake has been committed.” Id. (quotation omitted). We review legal

determinations de novo. Id. at 1198. “[I]ssues not briefed on appeal by a pro se

litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.

2008).



                                           2
               Case: 19-14610     Date Filed: 06/16/2020    Page: 3 of 6



      Where a taxpayer has a tax liability, the IRS may enter a written installment

agreement to facilitate collection of the debt. I.R.C. § 6159(a). While the

agreement is active, the IRS cannot issue a levy or bring a suit to enforce the

liability. Treas. Reg. § 301.6159-1(f)(1), (3)(ii). Additionally, the IRS cannot levy

or sue while a proposed installment agreement is pending, for 30 days following

the rejection of a proposed agreement, or for 30 days following the termination of

an agreement. Id. This does not apply, however, if a proposed installment

agreement is submitted “solely to delay collection.” Id. § 301.6159-1(f)(2); see

also I.R.C. § 7122(g) (stating that the IRS can treat a frivolous proposed

installment agreement “as if it were never submitted”); I.R.C. § 6702(b)(2)(A)(ii)

(stating that a submission is frivolous if it “reflects a desire to delay or impede the

administration of Federal tax laws”).

      The IRS can terminate an installment agreement if the taxpayer does not

follow certain requirements, including paying “any other tax liability at the time

such liability is due.” I.R.C. § 6159(b)(4)(B). The IRS must send a notice to the

taxpayer at least 30 days before terminating the agreement. Id. § 6159(b)(5). The

taxpayer can appeal after the notice is issued, and he has until 30 days after the

termination takes effect to do so. Treas. Reg. § 301.6159-1(e)(5).

      To collect taxes, the IRS can impose a levy on (and thus seize and sell) a

taxpayer’s property. I.R.C. § 6331(a), (b). Where the IRS seeks to collect taxes



                                           3
               Case: 19-14610     Date Filed: 06/16/2020     Page: 4 of 6



through a levy or tax lien, however, the taxpayer is entitled to a Collections Due

Process hearing. Id. §§ 6320(b), 6330(b).

                                        * * *

      The district court did not err in entering judgment on Miller’s tax liabilities.

Miller has largely failed to contest the elements of that conclusion—he does not

challenge the assessed taxes, the timeliness of the suit, the district court’s

conclusion that he failed to timely file and pay his TY-2013 taxes, or that this

failure caused him to default on his installment agreement. Miller highlights the

fact that he called the IRS, but he does not argue that the district court erred in

determining that those calls were not a request for an appeal. He has accordingly

abandoned all of those issues. See Timson, 518 F.3d at 874. Furthermore, he

affirmatively concedes that the IRS sent him notice of its intent to terminate, and

he testified at trial that he received such a notice. He does not argue that he

appealed within 30 days of that notice. Nor did he appeal within 30 days of the

installment agreement’s termination on October 31, 2016. Accordingly, the

agreement was properly terminated, and Miller had no more appeals rights

regarding that termination.

      Miller’s arguments urging reversal are meritless. Although Miller asserts

that he cured his default in November 2016, he admits that he still owed money for

TY-2013—and therefore that he did not, in fact, cure the default. His assertion that



                                            4
              Case: 19-14610     Date Filed: 06/16/2020    Page: 5 of 6



the IRS tax records relied on at trial did not evidence termination was disproven by

testimony from Gary Lawrence, an IRS revenue officer, who testified that the

records’ event codes reflect that Miller was no longer subject to an installment

agreement on October 31, 2016.

      Although Miller contends that he was entitled to procedural protections

concerning his attempts to negotiate a new installment agreement, the IRS

determined that he was merely trying to delay the collection of taxes. He does not

argue that the IRS’s determination was wrong, so the IRS was permitted to act as

through he never proposed a new agreement. See I.R.C. §§ 6702(b)(2)(A)(ii),

7122(g).

      Nor was the IRS obligated to give Miller a Collections Due Process hearing

before bringing the instant suit—the IRS brought suit to reduce tax assessments to

a judgment, not to impose a levy or lien. Because the judgment has not resulted in

the seizure of Miller’s property, the Collection Due Process requirements do not

apply here and Miller was not entitled to a hearing prior to suit. See I.R.C.

§§ 6320(b), 6330(b), 6331(a), (b).

      Accordingly, the district court did not err in reducing Miller’s assessed tax

balance to judgment. We therefore affirm the reduction of the assessment to

judgment.




                                          5
               Case: 19-14610    Date Filed: 06/16/2020    Page: 6 of 6



      Because the district court omitted the taxes, penalties, and interest for

TY-2013 from its judgment, however, we vacate the dollar amount and remand so

that the district court can include those amounts. United States v. Campos-Diaz,

472 F.3d 1278, 1280 (11th Cir. 2006) (“We may raise the issue of a clerical error in

the judgment sua sponte and vacate and remand with instructions that the district

court correct the error.”).

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                          6